DETAILED ACTION
	This office action is response to communications for Application No. 16/270,847 filed on 07/06/2021.
Claims 1, 3, and 18 have been amended.
Accordingly, Claims 1-7, 9-12, 15, 16, 18, and 20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2021 has been entered. 

Priority
Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 61/756,825 filed on 01/25/2013.

Response to Arguments
35 U.S.C. 112
The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 112(b) claim rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, a new ground of rejection with respect to 35 U.S.C. 102 and 35 U.S.C. 103 is made in view of newly found prior art references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-12, 15, 16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process and mathematical concepts. The limitations “providing to a computer a model of pressure transient in a discretely fractured reservoir; performing, via a processor or the computer, a sensitivity analysis to identify an input parameter of the model that affects the pressure transient output of the model; and designing, based on results of the sensitivity analysis, a pressure transient well test for measuring the identified input parameter” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation providing to a computer a model of pressure transient in a discretely fractured reservoir” merely represents a step of a data gathering. Further, “performing, via a processor or the computer, a sensitivity analysis to identify an input parameter of the model that affects the pressure transient output of the model” and “designing, based on results of the sensitivity analysis, a pressure transient well test for measuring the identified input parameter”, in the context of this claim, encompasses the user manually using a pen and paper to perform a “sensitivity analysis” and designing a pressure transient well test based on the results of the “sensitivity analysis”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, performing a “sensitivity analysis” is directed to mathematical concepts i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations. A “sensitivity analysis” is known in the art as the study of how the uncertainty in the output of a mathematical model or system (numerical or otherwise) can be divided and allocated to different sources of uncertainty in its inputs. Accordingly, the claim recites an abstract idea. 
	 
	In view of Step 2A, Prong Two, the limitation, “providing to a computer a model of pressure transient in a discretely fractured reservoir”, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).” 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that providing to a computer a model of pressure transient in a discretely fractured reservoir are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0003] “In one embodiment of the present disclosure, a method includes providing a reservoir model of pressure transient behavior.”) Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible

	Claims 2-7 and 9-10 merely recite additional aspects of an abstract idea of a mental process and mathematical concepts to perform the sensitivity analysis and designing a pressure transient well test. 
	Claim 2 recites “wherein performing the sensitivity analysis includes performing a global sensitivity analysis to quantify a relationship between uncertainties in at least one input parameter of the reservoir model and uncertainty in at least one prediction of the reservoir model”, which merely represents a mental process of performing a “global sensitivity analysis” technique to quantify a relationship between uncertainties of the model, using pen and paper. 
	Claim 3 recites “comprising using principal component analysis to pre-screen for input parameters that effect the response of the reservoir model of pressure transient behavior and then performing the global sensitivity analysis to quantify the sensitivity of at least some of the input parameters, including the identified input parameter.”, which merely represents a mental process of using Principal Component Analysis” technique to pre-screen for parameters, using pen and paper.
	Claim 4 recites “wherein performing the sensitivity analysis includes calculating global sensitivity indices for multiple input parameters of the reservoir model and identifying which of the multiple input parameters contribute most to expected uncertainty in pressure and pressure derivative predicted by the reservoir model of pressure transient behavior”, which merely represents a mental process of calculating indices and identifying which of the parameters contribute most to expected uncertainty, using pen and paper.
	Claim 5 recites “wherein performing the sensitivity analysis includes determining how contributions of the multiple input parameters to the expected uncertainty vary over time during a pressure transient well test.”, which merely represents a mental process of determining how contributions of the multiple input parameters to the expected uncertainty vary over time, using pen and paper. Further, the contributions are determined utilizing mathematical equations (refer to instant application [0064-0065), which is directed to mathematical concepts i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations.
	Claim 6 recites “wherein identifying the input parameter of the reservoir model includes estimating the individual contribution of the parameter to variance of pressure or pressure derivative response observed during a pressure transient well test.” which merely represents a mental process of estimating the individual contribution of the parameters, using pen and paper. Further, the contributions are determined utilizing mathematical equations (refer to instant application [0064-0065), which is 
	Claim 7 recites “wherein the model is a model of a naturally fractured reservoir” which merely represents data gathering.
	Claim 9 recites “wherein the identified input parameter is at least one of fracture conductivity, fracture concentration, expected fracture spacing, fracture length, or a minimum distance from a wellbore to a fracture” which merely represents data gathering.
	Claim 10 recites “wherein designing the pressure transient well test for measuring the identified input parameter includes designing the pressure transient well test to minimize dependency on an input parameter of the reservoir model other than the identified input parameter to facilitate measurement of the identified input parameter”, which merely represents a mental process of designing a pressure transient well test, using pen and paper.
	
Regarding Claim 11, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process and mathematical concepts. The limitations “receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model, the time-varying contributions having been determined through global sensitivity analysis; and devising a well test to gain additional information about a parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model” merely represents a step of a data gathering. Further, “the time-varying contributions having been determined through global sensitivity analysis” and “devising a well test to gain additional information about a parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameter”, in the context of this claim, encompasses the user manually using a pen and paper to perform a “global sensitivity analysis” and devising a pressure transient well test. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, performing a “global sensitivity analysis” is directed to mathematical concepts i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations. A “global sensitivity analysis” is the study of how the uncertainty in the output of a mathematical model or system (numerical or otherwise) can be divided and allocated to different sources of uncertainty in its inputs. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitation, “receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model”, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).” 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0004] “In another embodiment, a method includes receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model.”) Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible

	Claims 12, 15, and 16 merely recite additional aspects of an abstract idea of a mental process and mathematical concepts to perform the global sensitivity analysis and devise a well test.
	Claim 12 recites “wherein devising the well test to gain additional information about the parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters includes selecting a testing period based on relative sensitivity of the parameter compared to sensitivity to other parameters of the multiple uncertain parameters.”, which merely represents a mental process of selecting a testing period, using pen and paper. 
Claim 15 recites “wherein receiving the time-varying contributions of the multiple uncertain parameters includes receiving at least one of a relative and a total sensitivity of the multiple uncertain parameters at one or more measurement points of interest”, which merely represents data gathering.
	Claim 16 recites “wherein the parameters are reservoir parameters including at least one of natural fracture conductivities, reservoir permeability, fault transmissibility, and fracture density.” which merely represents data gathering.

Regarding Claim 18, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process and mathematical concepts. The limitations “identifying input parameters of a model of pressure transient in a discretely fractured reservoir that affect the pressure transient output of the model; determining sensitivity indices of the input parameters via global sensitivity analysis; and generating a ranking of the input parameters according to their respective contributions to variance in output of the reservoir model.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying input parameters of a model of pressure transient in a discretely fractured reservoir that affect the pressure transient output of the model”, merely represents data gathering. Further, determining sensitivity indices of the input parameters via global sensitivity analysis; and generating a ranking of the input parameters according to their respective contributions to variance in output of the reservoir model”, in the context of this claim, encompasses the user manually using a pen and paper to determine sensitivity indices via a global sensitivity analysis technique and generate a ranking of the input parameters.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, performing a “global sensitivity analysis” is directed to mathematical concepts i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations. A “global sensitivity analysis” is the study of how the uncertainty in the output of a mathematical model or system (numerical or otherwise) can be divided and allocated to different sources of uncertainty in its inputs. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitation, “identifying input parameters of a model of pressure transient in a discretely fractured reservoir that affect the pressure transient output of the model”, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).” 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does identifying input parameters of a reservoir model that can be estimated from pressure transient well data are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0005] “In another embodiment of the present disclosure, a computer is programmed to identify input parameters of a reservoir model that can be estimated from pressure transient well data.”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.

	Claim 20 merely recites additional aspects of an abstract idea of a mental process. 
	Claim 20 recites “wherein generating the ranking of the input parameters includes generating a time-dependent ranking of the input parameters according to their respective contributions to variance in the output of the reservoir model” which merely represents a mental process of generating time-dependent rankings, using pen and paper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the recites the limitation “The method of claim 1, wherein identifying the input parameter of the reservoir model includes estimating the individual contribution of the parameter to variance of pressure or pressure derivative output of the model.” The “individual contribution” has not been defined by Claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bogatkov et al. (Non-Patented Literature, “Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field”, hereinafter “Bogatkov”).

	Regarding Claim 1, Bogatkov discloses a method comprising: 
	providing to a computer (Bogatkov, [Page 2, 4th para.], “Methodology applied in this work uses relatively new computational and analytical tools to tackle a critical problem that was not previously fully clarified due to lack of technology.”) a model of pressure transient (Bogatkov, [Page 3, 1st para.], “Pressure transient data can help estimate the permeability anisotropy due to fracturing. That is exactly what was done by Beliveau (9). However, new modeling and simulation tools make it possible to revisit pressure transient data and get additional inherent information from it.” [Page 3, 5th para.], “In the next step, we introduced a discrete fracture network into the model… Here, pressure transient analysis (9) helped to estimate fracture half-length.”) in a discretely fractured reservoir (Bogatkov, [Abstract] “Static geological data obtained from cores and well logs were used together with dynamic data such as well test response to build 3-D discrete fracture network models.” [Page 2, 2nd para.], “This paper describes how integrated fracture and matrix characterization using static and dynamic data helped us to construct and validate a discrete 3-D fracture network embedded into reservoir matrix.” [Page 3, 3rd para.], “At the next stage, all of the aforementioned data will be combined in a discrete fracture network (DFN) model…”);
	performing, via a processor (Bogatkov, [Page 6, 7th para.], “From the pre-processor, where it was constructed, the facies model was exported into the fractured reservoir modeling software.”) or the computer (Bogatkov, [Page 2, 4th para.], “Methodology applied in this work uses relatively new computational and analytical tools to tackle a critical problem that was not previously fully clarified due to lack of technology.”), a sensitivity analysis (Bogatkov, [Abstract], “The sensitivity analysis revealed a strong influence of matrix quality on the pressure response.” [Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment.”) to identify an input parameter of the model (Bogatkov, [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment. Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements (19).” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.).”) that affects the pressure transient output of the model (Bogatkov, [Abstract], “The sensitivity analysis revealed a strong influence of matrix quality on the pressure response.” [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 4th para.], “In our case, it is to characterize the system and understand which fracture or matrix parameters most affect the accuracy of the history match for pressure transient data.” [Page 6, 3rd para.], “Some pressure transient tests resulted in an estimated fracture half-length of 30 to 60 m…”);
	 and designing, based on results of the sensitivity analysis (Bogatkov, [Page 4, 1st para.], “[Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment. Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements (19).” [Page 7, 4th para. “In a more scientific approach, we would like to understand the operating mechanisms in this system and how variations in different properties affect the pressure response. To do so, we designed a sensitivity study with experimental design methods.”), a pressure transient well test (Bogatkov, [Abstract], “Static geological data obtained from cores and well logs were used together with dynamic data such as well test response to build 3-D discrete fracture network models.” [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 3, Last Para.], “Once the fracture network is ready, it is validated through well test simulations.” [Page 9, 5th para.], “Thus, simulation of well tests showed negligible or no response at the diagonal wells, when fracture network was excluded from the model.” – Examiner’s Note: Bogatkov discloses utilizing well test data and simulation of well tests, which under the BRI, represents “designing” a pressure transient well test. The applicant notes that designing the well test can include the initial planning of a well test or varying an existing well test in real time, refer to instant app. [0089]) for measuring (Bogatkov, [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment. Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements (19).” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.).”).

	Regarding Claim 7, Bogatkov discloses the method of claim 1, wherein the model is a model of a naturally fractured reservoir (Bogatkov, [Page 2, Integrated NFR Modeling], “Integrating data from various sources is the key aspect of NFR characterization. Additional effort is required because of the nature of fractured reservoirs that implies a high degree of heterogeneity.” [Page 5, Fracture Network], “The watercut map in Fig. 2 reveals a natural fracture system strongly oriented in the northeast-southwest direction (~45o ) (30)…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov et al. (Non-Patented Literature, “Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field”, hereinafter “Bogatkov”) in view of Ciriello et al. (Non-Patented Literature, “Similarity solutions for flow of non-Newtonian fluids in porous media revisited under parameter uncertainty”, hereinafter “Ciriello”). 
	
	Regarding Claim 2, Bogatkov discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Ciriello discloses wherein performing the sensitivity analysis includes performing a global sensitivity analysis (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”) to quantify a relationship between uncertainties (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”) in at least one input parameter of the model (Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis” [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”) and uncertainty in at least one prediction of the model (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”).  
	Bogatkov and Ciriello are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Ciriello’s design to provide accurate information for a wide class of models (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63]. Specifically, the Sobol’ indices have been widely used as a sensitivity measure, since they provide accurate information for a wide class of models, because they do not require any assumption of linearity or monotonicity in the interpretative model adopted [47, 64].”).

Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov et al. (Non-Patented Literature, “Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field”, hereinafter “Bogatkov”) in view of Ciriello et al. (Non-Patented Literature, “Similarity solutions for flow of non-Newtonian fluids in porous media revisited under parameter uncertainty”, hereinafter “Ciriello”) in further view of Bhattacharya et al. (Non-Patented Literature, “Computer-Aided Methodology for the Analysis, Design and Optimization of Production from Unconventional Gas Reservoirs”, hereinafter “Bhattacharya”).

	Regarding Claim 3, Bogatkov discloses the method of claim 2, comprising  and then performing the global sensitivity analysis (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”) to quantify the sensitivity of at least some of the input parameters (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”), including the identified input parameter (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”).

	Bogatkov and Ciriello does not expressly disclose using principal component analysis to select input parameters that affect the pressure transient output of the model.
	However, Bhattacharya discloses using principal component analysis (Bhattacharya, [Page 12, Section 2.1], “The purpose of this chapter is to explore the use of some multivariate statistics methods, especially principal component analysis, in uncovering such patterns among data from existing production wells.”) to select input parameters (Bhattacharya, [Page 116, Section 5.1.1], “In order to investigate that, sensitivity analysis is performed. Sensitivity analysis explores and quantifies the impact of changes in input variables on the response variables.”) that affect the (Bhattacharya, [Page 71], Section 4.6, “The derived analytical model uses a linear transient model that accounts for the linear flow in the fracture, simultaneous bilinear flow in the matrix and fracture, and linear flow in the matrix.” [Page 116, Section 5.1.1], “In order to investigate that, sensitivity analysis is performed. Sensitivity analysis explores and quantifies the impact of changes in input variables on the response variables.”).
	Bogatkov, Ciriello, and Bhattacharya are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Bhattacharya’s design of using a Principal Component Analysis (PCA) to anticipate the performance of wells i.e., well behavior, standard expectations, difference contributions, etc. for future well planning (Bhattacharya, [Abstract, Page IX], “The first part focuses on a methodology for the analysis of production data from existing wells that can be used for future well planning. The methodology relies on standard principal component analysis (PCA) and regression (PCR), and can help answer questions such as (a) Which wells behave similarly? (b) Which wells behave differently from each other or from standard expectations? (c) What factors contribute to these differences? (d) How can data from existing wells be used to anticipate the performance of new wells?”). 

	Regarding Claim 9, Bogatkov discloses the method of claim 7, wherein the identified input parameter is at least one of fracture conductivity (Bogatkov, [Page 3, 5th para.], “Finally, fracture hydraulic conductivity in terms of mD-m is the most important tuning parameter for the model. Fracture conductivity can be related to fracture aperture…” [Page 8, Results], “Fig. 12 shows the relative influence the matrix properties have on history match for all four wells in comparison to perhaps the most important fracture parameter—the fracture conductivity.”), fracture concentration (Bogatkov, [Page 2, NFR char.], “In addition to precise measurement of matrix porosity and permeability, cores provide fracture azimuth and fracture height.”), expected fracture spacing (Bogatkov, [Page 1, Abstract], “Matrix and several fracture parameters including fracture length, density/spacing, aperture, connectivity, and orientation…” [Page 2, NFR Char.], “Moreover, fracture spacing or density can be roughly estimated…”), fracture length (Bogatkov, [Page 1, Abstract], “Matrix and several fracture parameters including fracture length, density/spacing, aperture, connectivity, and orientation…” [Page 3, Model Construction], “Fracture length is one of the parameters that are not easy to measure.”) 

	Bogatkov does not expressly disclose or a minimum distance from a wellbore to a fracture.
 	However, Bhattacharya discloses a minimum distance from a wellbore to a fracture (Bhattacharya, [Page 103, Section 5.7], “However, there is a minimum limit on the fracture width…” [Page 104, Section 5.8], “For a given injection fluid properties, injection rate and rock properties, a model will predict the fracture dimensions and the wellbore pressure.” [Page 141, 2nd para.], “Small grid blocks are used near the fracture and larger grid blocks are used away from the fracture system to capture the flow convergence towards the horizontal wellbore at the center.”).
	Refer to the analysis above for the motivation to combine references.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov et al. (Non-Patented Literature, “Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field”, hereinafter “Bogatkov”) in view of Ciriello et al. (Non-Patented Literature, “Similarity solutions for flow of non-Newtonian fluids in porous media revisited under parameter uncertainty”, hereinafter “Ciriello”) in further view of Gok et al. (Non-Patented Literature, “Estimating Formation Properties in Heterogeneous Reservoirs Using 3D Interval Pressure Transient Test and Geostatistical Data”, hereinafter “Gok”).

	Regarding Claim 4, Bogatkov discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Ciriello discloses wherein performing the sensitivity analysis includes calculating global sensitivity indices (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…” [Page 39, 13th para.], “We then perform a complete sensitivity analysis adopting Sobol’ indices as sensitivity measures [47].”) for multiple input parameters of the model (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…”) and identifying which of the multiple input parameters contribute most to expected uncertainty (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…” [Page 39, 13th para.], “As the key problem parameters are affected by uncertainty, we deal with the propagation of the variance to the output variables by reformulating our solution as a function of the dimensionless uncertain input variables.” [Page 39, 14th para], “Section 5 quantifies the influence of the uncertainties of selected input variables on model responses.”) in pressure (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices of (a) pressure front position and (b) domain pressure…”) (Examiner’s Note: This limitation will be disclosed by Gok).
	Bogatkov and Ciriello are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Ciriello’s design to provide accurate information for a wide class of models (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63]. Specifically, the Sobol’ indices have been widely used as a sensitivity measure, since they provide accurate information for a wide class of models, because they do not require any assumption of linearity or monotonicity in the interpretative model adopted [47, 64].”).

While Ciriello discloses a sensitivity analysis with respect to pressure responses with respect to time, which may properly imply to one of ordinary skill in the art as a pressure derivative, Bogatkov and Ciriello does not expressly disclose a sensitivity analysis technique with respect to a pressure derivative output of the model.
	However, ---Gok discloses identifying which of the multiple input parameters contribute most to expected uncertainty (Gok, [Page 5, 4th para.], “After estimating the model parameters conditional to geostatistical and interval pressure transient data by minimizing Eq. 5, we can quantify the uncertainty in the estimated model parameters by computing the approximate a posteriori covariance matrix CMP…” [Page 9, Conclusion], “The resolution of model parameters by history matching of the packer and/or probe pressure data and geostatistical model is highly dependent on (i) observability of a parameter (or sensitivity), (ii) the prior variances (level of uncertainty) of model parameters in the prior model…”) in pressure (Gok, [Page 5, 4-5th para.], “After estimating the model parameters conditional to geostatistical and interval pressure transient data by minimizing Eq. 5, we can quantify the uncertainty in the estimated model parameters… reflects the uncertainty in the model parameters including correlations between them after conditioning to pressure data.” [Page 9, Comments], “The resolution of model parameters by history matching of the packer and/or probe pressure data and geostatistical model is highly dependent on (i) observability of a parameter (or sensitivity), (ii) the prior variances (level of uncertainty) of model parameters in the prior model, (iii) correlation between model parameters contained in the prior as well as in the posterior model, and (iv) the accuracy and resolution of pressure measurements.”) and pressure derivative output of the model (Gok, [Page 6, 6th para.], “The buildup pressure derivatives for the packer and probe from both models are shown in Fig. 6, where we clearly identify the flow regimes encountered during the test.” [Page 9, 6th para.], “In all history matching applications, we match the entire drawdown and buildup pressure data, but also compare model and observed pressure derivatives for the buildup portion of the test.”) .
	Bogatkov, Ciriello, and Gok are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Gok’s design of utilizing pressure derivatives with respect to a sensitivity analysis technique to determine pressure derivatives with respect to model parameters for efficient critical computations (Gok, [Page 5, 3rd para.], “The entries of Gl are also referred to as sensitivity coefficients, derivatives of calculated (simulator) pressures with respect to model parameters, and their efficient computation is critical for the performance of the LM method, particularly for the problems where the number of model parameters to be estimated is far larger than the number of observed pressure data.”).

	Regarding Claim 5, Bogatkov discloses the method of claim 4, but does not expressly disclose the further limitations.
	However, Ciriello discloses wherein performing the sensitivity analysis includes determining how contributions of the multiple input parameters to the expected uncertainty (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…” [Page 39, 13th para.], “As the key problem parameters are affected by uncertainty, we deal with the propagation of the variance to the output variables by reformulating our solution as a function of the dimensionless uncertain input variables.” [Page 39, 14th para], “Section 5 quantifies the influence of the uncertainties of selected input variables on model responses.”) vary over time (Ciriello, [Page 46, Fig. 4], “time-variable pumping rates…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry.” [Page 47, 7th para.], “Fig. 7(a) depicts the sensitivity indices of front position as functions of time, while Fig. 7(b) does the same for indices of pressure variation versus similarity variable g.”) during a pressure transient (Ciriello, [Page 39, Section 2], “It is assumed that at the initial moment t = 0 the ambient pressure pe is constant throughout the domain, and that for t > 0 a pressure transient is induced by pumping or injection in a well located in the origin.” [Page 49, Section 6], “Our closed-form results and the related sensitivity analysis may help in better interpreting transient pressure response in injection or withdrawal of complex fluid in porous media in different disciplines such as groundwater remediation, oil reservoir engineering, and biomedical sciences”).
	Bogatkov and Ciriello are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Ciriello’s design determine the behavior of parameters over time during a sensitivity analysis technique (Ciriello, [Page 49, Section 6], “The position of the pressure front for pseudoplastic fluids is most sensitive to permeability, moderately to porosity and flow behavior index, while scarcely sensitive to compressibility. As the front advances, the total sensitivity index of permeability decreases; the reverse is true for flow behavior index, while sensitivity associated with porosity and compressibility remain constant or slightly decrease over time.”).

	Regarding Claim 6, Bogatkov discloses the method of claim 1, wherein identifying the input parameter of the reservoir model includes estimating the individual contribution of the parameter to variance (Bogatkov, [Page 5, 1st para.], “Having run all simulations, we end up with a set of factor combinations and respective response values. Now, analysis of variance (ANOVA) is applied to calculate mean squares, F values and p-values for all factors.”) of pressure (Bogatkov, [Abstract], “The sensitivity analysis revealed a strong influence of matrix quality on the pressure response.” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.).”) 

	Bogatkov and Ciriello does not expressly disclose a pressure derivative output of the model.
	However, Gok discloses a pressure derivative output of the model (Gok, [Page 6, 6th para.], “The buildup pressure derivatives for the packer and probe from both models are shown in Fig. 6, where we clearly identify the flow regimes encountered during the test.” [Page 9, 6th para.], “In all history matching applications, we match the entire drawdown and buildup pressure data, but also compare model and observed pressure derivatives for the buildup portion of the test.”).
	Bogatkov and Gok are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Gok’s design of utilizing pressure derivatives with respect to a sensitivity analysis technique to determine pressure derivatives with respect to model parameters for efficient critical computations (Gok, [Page 5, 3rd para.], “The entries of Gl are also referred to as sensitivity coefficients, derivatives of calculated (simulator) pressures with respect to model parameters, and their efficient computation is critical for the performance of the LM method, particularly for the problems where the number of model parameters to be estimated is far larger than the number of observed pressure data.”).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov et al. (Non-Patented Literature, “Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field”, hereinafter “Bogatkov”) in view of Friedel et al. (Non-Patented Literature, “Comparative Analysis of Damage Mechanisms in Fractured Gas Wells”, hereinafter “Friedel”). 

	Regarding Claim 10, Bogatkov discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Friedel discloses wherein designing the pressure transient well test (Friedel, [Page 7, 1st para.], “However, for well test analysis it may be of interest to increase the certainty of the results and, hence, that of the fracture parameters under evaluation.” [Page 14, Fig. 3] – Well Test Analysis) for measuring the identified input parameter (Friedel, [Page 5, 4th para.], “There are strong indications that gas reservoirs, in particular low permeability ones, are stress sensitive.8,33,34 That is affected by a variety of rock parameters, e.g., clay contents, rock heterogeneity, natural fissures and fractures, initial permeability, compressibility, authentic cementation as well as pore structure.” [Page 7, 1st para.], “However, for well test analysis it may be of interest to increase the certainty of the results and, hence, that of the fracture parameters under evaluation.”) includes designing the pressure transient well test to minimize dependency on an input parameter of the reservoir model (Friedel, [Page 5, 5th para.], “Figure 18 shows the dependency of fracture conductivity on effective stress (simplified captured with the reservoir pressure) for representative proppant types, again based on experimentally determined data from the same source32. In the simulator, the decrease of fracture conductivity is solely achieved by adjusting the permeability kf.”) other than the identified input parameter to facilitate measurement of the identified input parameter (Friedel, [Page 5, 4th para.], “There are strong indications that gas reservoirs, in particular low permeability ones, are stress sensitive.8,33,34 That is affected by a variety of rock parameters, e.g., clay contents, rock heterogeneity, natural fissures and fractures, initial permeability, compressibility, authentic cementation as well as pore structure.” [Page 7, 1st para.], “However, for well test analysis it may be of interest to increase the certainty of the results and, hence, that of the fracture parameters under evaluation.”).
	Bogatkov and Friedel are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of (Friedel, [Abstract], “Results suggest that the consequences of processes independent of the reservoir conditions are not negligible when compared to the damage induced by the fracturing itself. In particular, in tight-gas, the stress dependency of the reservoir rock and fracture closure both tend to have a significant impact on the longterm productivity.”).

Claims 11, 12, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciriello et al. (Non-Patented Literature, “Similarity solutions for flow of non-Newtonian fluids in porous media revisited under parameter uncertainty”, hereinafter “Ciriello”) in view of Bogatkov et al. (Non-Patented Literature, “Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field”, hereinafter “Bogatkov”).

	Regarding Claim 11, Ciriello discloses a method comprising: 
	receiving time-varying contributions (Ciriello, [Page 46, Fig. 4], “time-variable pumping rates…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry.” [Page 47, 7th para.], “Fig. 7(a) depicts the sensitivity indices of front position as functions of time, while Fig. 7(b) does the same for indices of pressure variation versus similarity variable g.”) of multiple uncertain parameters (Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis” [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”) of a model of pressure transient (Ciriello, [Page 39, Section 2], “It is assumed that at the initial moment t = 0 the ambient pressure pe is constant throughout the domain, and that for t > 0 a pressure transient is induced by pumping or injection in a well located in the origin.” [Page 49, Section 6], “Our closed-form results and the related sensitivity analysis may help in better interpreting transient pressure response in injection or withdrawal of complex fluid in porous media in different disciplines such as groundwater remediation, oil reservoir engineering, and biomedical sciences”) in a  to uncertainty in an output of the model (Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices” [Page 39, 12th para.], “As the key problem parameters are affected by uncertainty, we deal with the propagation of the variance to the output variables by reformulating our solution as a function of the dimensionless uncertain input variables.”), the time-varying contributions having been determined through global sensitivity analysis (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”); and 
	

	Ciriello does not expressly disclose a discretely fractured reservoir and devising a well test to gain additional information about a parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters.
	However, Bogatkov discloses a discretely fractured reservoir (Bogatkov, [Abstract] “Static geological data obtained from cores and well logs were used together with dynamic data such as well test response to build 3-D discrete fracture network models.” [Page 2, 2nd para.], “This paper describes how integrated fracture and matrix characterization using static and dynamic data helped us to construct and validate a discrete 3-D fracture network embedded into reservoir matrix.” [Page 3, 3rd para.], “At the next stage, all of the aforementioned data will be combined in a discrete fracture network (DFN) model…”); and 
	devising a well test to (Bogatkov, [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 3, Last Para.], “Once the fracture network is ready, it is validated through well test simulations.”) gain additional information about a parameter of the multiple uncertain parameters (Bogatkov, [Page 4, 1st para.], “Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements(1)” [Page 4, 8th para.], “Such models can be run as many times as necessary to assess uncertainty in parameters, test their different combinations, make predictions, etc. Several statistical software packages are available to produce and analyse experimental designs.”) based on the received time-varying contributions of the multiple uncertain parameters [Page 4, 8th para.], “Such models can be run as many times as necessary to assess uncertainty in parameters, test their different combinations, make predictions, etc. Several statistical software packages are available to produce and analyse experimental designs.” [Page 9, Conclusions], “Improved reservoir model and scientific approach to the sensitivity study allowed us to achieve the aims and tackle the issues recognized in our previous work(23), such as a better representation of reservoir heterogeneity, reduction of fracture spacing uncertainty and history match uncertainty, thorough, and quantitative assessment of sensitivities.”).
	Ciriello and Bogatkov are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Bogatkov’s design to devise a well test utilizing the uncertainty of parameters with respect to a sensitivity in a discrete fractured reservoir to help recognize parameters for history matching, and further analysis for additional measurements (Bogatkov, [Abstract], “Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements(19).” [Page 4, 8th para.], “Such models can be run as many times as necessary to assess uncertainty in parameters, test their different combinations, make predictions, etc. Several statistical software packages are available to produce and analyse experimental designs.”).

	Regarding Claim 12, Ciriello discloses the method of claim 11, but does not expressly disclose the further limitations.
	However, Bogatkov discloses wherein devising the well test to gain additional information about the parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters includes: selecting a testing period (Bogatkov, [Page 4 5th para.], “The mean of relative error calculated for each point in pressure curve, multiplied by a weighting factor, accounts for uneven time intervals.” [Page 7, History Match], “During this period, pressures at wells I2, I3, I4, and the producer itself were recorded. Compared to our first modeling attempts where we used a layer-cake model(23), an improvement in the matches was observed.”) based on relative sensitivity of the parameter compared to sensitivity to other parameters of the multiple uncertain parameters (Bogatkov, [Abstract], “Matrix and several fracture parameters including fracture length, density/spacing, aperture, connectivity, and orientation were evaluated in sensitivity studies to determine which characteristics have a higher influence on the accurate match to well test response.” [Page 7, History Match], “During this period, pressures at wells I2, I3, I4, and the producer itself were recorded. Compared to our first modeling attempts where we used a layer-cake model(23), an improvement in the matches was observed.” [Page 9, Conclusions], “Improved reservoir model and scientific approach to the sensitivity study allowed us to achieve the aims and tackle the issues recognized in our previous work(23), such as a better representation of reservoir heterogeneity, reduction of fracture spacing uncertainty and history match uncertainty, thorough, and quantitative assessment of sensitivities.”).
	Ciriello and Bogatkov are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Bogatkov’s design to devise a well test utilizing the uncertainty of parameters with respect to a sensitivity in a discrete fractured reservoir to help recognize parameters for history matching, and further analysis for additional measurements over time (Bogatkov, [Abstract], “Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements(19).” [Page 4, 8th para.], “Such models can be run as many times as necessary to assess uncertainty in parameters, test their different combinations, make predictions, etc. Several statistical software packages are available to produce and analyse experimental designs.”).

	Regarding Claim 15, Ciriello discloses the method of claim 11, wherein receiving the time-varying contributions of the multiple uncertain parameters includes receiving at least one of a relative (Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis…” [Page 47, 11th para.], “The relative influence of random parameters on model response was found to be in variance with results obtained…”) and a total sensitivity (Ciriello, [Page 45, 1st para.], “The total sensitivity index for a given parameter, quantifying its overall effect, is defined as…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry…”) of the multiple uncertain parameters Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis” [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”) at one or more measurement points of interest (Ciriello, [Page 45, 1st para.], “The total sensitivity index for a given parameter, quantifying its overall effect, is defined as…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry…”).

	Regarding Claim 16, Ciriello and Bogatkov discloses the method of claim 11, wherein the parameters are reservoir parameters including at least one of natural fracture conductivities (Bogatkov, [Page 6, 1st para.], “The opening of fractures varied from tightly fitting cracks to rough, uneven, large fractures, suggesting a wide variation of conductivity.” [Page 8, Results], “Fig. 12 shows the relative influence the matrix properties have on history match for all four wells in comparison to perhaps the most important fracture parameter—the fracture conductivity”), reservoir permeability (Ciriello, [Page 44, Section 5], “We focus on the domain permeability and porosity k…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry. Sensitivity to permeability, always included between…”) fault transmissibility (Bogatkov, [Page 3, Model Construction], “The algorithm for discretization of fractures and associated matrix blocks is based on efficient image processing techniques. Sarda et al.(18) discuss the principles behind such modeling, the algorithm for discretization, as well as the calculation of transmissivities and other aspects.”), and fracture density (Bogatkov, [Page 3, Model Construction], “Fracture density calculated by Eq. 1 agreed reasonably with the values measured by image logs in horizontal wells” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.). ”).

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov et al. (Non-Patented Literature, “Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field”, hereinafter “Bogatkov”) in view of Ciriello et al. (Non-Patented Literature, “Similarity solutions for flow of non-Newtonian fluids in porous media revisited under parameter uncertainty”, hereinafter “Ciriello”) in further view of Chugunov et al. (U.S. Patent Publication No. 2010/0299126 A1, hereinafter “Chugunov”). 

	Regarding Claim 18, Bogatkov discloses a computer programmed to perform a method that includes: 
	identifying input parameters (Bogatkov, [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment. Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements (19).” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.).”) of a model of pressure transient (Bogatkov, [Page 3, 1st para.], “Pressure transient data can help estimate the permeability anisotropy due to fracturing. That is exactly what was done by Beliveau (9). However, new modeling and simulation tools make it possible to revisit pressure transient data and get additional inherent information from it.” [Page 3, 5th para.], “In the next step, we introduced a discrete fracture network into the model… Here, pressure transient analysis (9) helped to estimate fracture half-length.”) in a discretely fractured reservoir (Bogatkov, [Abstract] “Static geological data obtained from cores and well logs were used together with dynamic data such as well test response to build 3-D discrete fracture network models.” [Page 2, 2nd para.], “This paper describes how integrated fracture and matrix characterization using static and dynamic data helped us to construct and validate a discrete 3-D fracture network embedded into reservoir matrix.” [Page 3, 3rd para.], “At the next stage, all of the aforementioned data will be combined in a discrete fracture network (DFN) model…”) that affect the pressure transient output of the model (Bogatkov, [Abstract], “The sensitivity analysis revealed a strong influence of matrix quality on the pressure response.” [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 4th para.], “In our case, it is to characterize the system and understand which fracture or matrix parameters most affect the accuracy of the history match for pressure transient data.” [Page 6, 3rd para.], “Some pressure transient tests resulted in an estimated fracture half-length of 30 to 60 m…”); 
	
	

	Bogatkov does not expressly disclose determining sensitivity indices of the input parameters via global sensitivity analysis; and generating a ranking of the input parameters according to their respective contributions to variance in output of the model.
	However, Ciriello discloses determining sensitivity indices (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…” [Page 39, 13th para.], “We then perform a complete sensitivity analysis adopting Sobol’ indices as sensitivity measures [47].”) of the input parameters (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…”) via global sensitivity analysis (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”).
	Bogatkov and Ciriello are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Ciriello’s design to provide accurate information for a wide class of models (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63]. Specifically, the Sobol’ indices have been widely used as a sensitivity measure, since they provide accurate information for a wide class of models, because they do not require any assumption of linearity or monotonicity in the interpretative model adopted [47, 64].”).
	
	Bogatkov and Ciriello does not expressly disclose generating a ranking of the input parameters according to their respective contributions to variance in output of the model.
	However, Chugunov discloses generating a ranking of the input parameters (Chugunov, [0013], “Sensitivity indices are calculated and may be used to rank the influence of an input parameter on the performance metric's uncertainty.” [0052], “Once sensitivity indices Is (Ωm, Xj) are composed, they can be ranked (another answer product) to identify at 160 the parameters that will reduce uncertainty in {Ωm} the most, under given technical and economical constraints.”) according to their respective contributions to variance in output of the model (Chugunov, [0069, “The idea of the ANOVA approach is to estimate the contribution to V(Ωm) due to the uncertainties in the input parameters {Xi} which are in turn characterized by their respective variances V(Xi).”).
	Bogatkov, Ciriello, and Chugunov are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Chugunov’s design to rank input parameters to and reduce (Chugunov, [0013], “Sensitivity indices are calculated and may be used to rank the influence of an input parameter on the performance metric's uncertainty. Additional tests (measurements) for more data for reducing uncertainty in the ranked petrophysical parameters can be identified so as to ultimately meet the specified thresholds.” [0052], “Once sensitivity indices Is (Ωm, Xj) are composed, they can be ranked (another answer product) to identify at 160 the parameters that will reduce uncertainty in {Ωm} the most, under given technical and economical constraints.”).

	Regarding Claim 20, Bogatkov and Ciriello discloses computer of claim 18, but does not expressly disclose the further limitations.
	However, Chugunov discloses wherein generating the ranking of the input parameters includes generating a time-dependent (Chugunov, [0012], “The reservoir simulator, through multiple runs, permits the generation of PDFs and/or CDFs for output variables having spatial and time dependencies such as CO2 saturations, fluid pressures, and injection rates.” [0050], “Output variables may include any scalar or vector quantity with spatial and time dependencies.”) ranking of the input parameters (Chugunov, [0013], “Sensitivity indices are calculated and may be used to rank the influence of an input parameter on the performance metric's uncertainty.” [0052], “Once sensitivity indices Is (Ωm, Xj) are composed, they can be ranked (another answer product) to identify at 160 the parameters that will reduce uncertainty in {Ωm} the most, under given technical and economical constraints.”) according to their respective contributions to variance in the output of the model (Chugunov, [0050], “Output variables may include any scalar or vector quantity with spatial and time dependencies…”)
	Bogatkov, Ciriello, and Chugunov are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Chugunov’s design to rank input parameters to and reduce (Chugunov, [0013], “Sensitivity indices are calculated and may be used to rank the influence of an input parameter on the performance metric's uncertainty. Additional tests (measurements) for more data for reducing uncertainty in the ranked petrophysical parameters can be identified so as to ultimately meet the specified thresholds.” [0052], “Once sensitivity indices Is (Ωm, Xj) are composed, they can be ranked (another answer product) to identify at 160 the parameters that will reduce uncertainty in {Ωm} the most, under given technical and economical constraints.”).

Conclusion
	Claims 1-7, 9-12, 15, 16, 18, and 20 are rejected.

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bogatkov et al. (Non-Patented Literature, “Fracture network modeling conditioned to pressure transient and tracer test dynamic data”) discloses a sensitivity analysis was conducted to clarify the effects of fracture permeability, tracer dispersion, matrix–fracture interaction and other terms on tracer performance.
	Wen et al. (Non-Patented Literature, “Fracture network modeling conditioned to pressure transient and tracer test dynamic data”) discloses a sensitivity analysis is used to determine the locations where additional transmissivity data should be included.
	Bahrami et al. (Non-Patented Literature, “Estimating Fracture Permeability and Shape Factor by Use of Image Log Data in Welltest Analysis”) discloses a sensitivity analysis has also been performed on fracture permeability, fracture porosity and matrix block size in real simulation models in order to show importance of accurate determination of fracture parameters.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        
01/13/2022

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146